Citation Nr: 1400625	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability (neck condition); and if so, whether the claim should be granted to include as secondary to the service-connected right shoulder disability. 

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied reopening a previously-denied claim for service connection for a neck condition and denied entitlement to service connection for a low back condition.

In connection with his appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2013.  A transcript of the hearing is associated with the electronic "Virtual VA" claims file.  

The issues of entitlement to service connection for (1) a cervical spine disability and (2) low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a neck condition was denied in a February 1982 rating decision that was not appealed; this decision became final.

2.  Evidence received since the February 1982 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the February 1982 rating decision, the criteria for reopening the claim for service connection are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Analysis

In an unappealed rating decision in February 1982, the RO denied the Veteran's claim for service connection for a neck condition.  Service connection was denied on the basis that treatment received in service for the neck condition was for acute symptoms with no residuals found on VA examination.  It is also noted that no new and material evidence was submitted within one year of the rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the February 1982 rating decision is final.

The evidence received subsequent to the February 1982 rating decision includes a 1990 cervical magnetic resonance imaging (MRI) showing mild degenerative changes; VA treatment records showing diagnoses of chronic neck pain; and the Veteran's detailed testimony before the undersigned that his current neck problems are related to an in-service incident in which he fell off of a truck.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material.  Accordingly, reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for cervical spine disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims for entitlement to service connection for a cervical spine disability and a low back disability are decided.  

At the outset, the Board notes that in September 2009, the Veteran stated that his back and neck disabilities were "brought on" by his service-connected right shoulder disability (chronic bursitis, status post rotator cuff repair).

The RO has not provided the Veteran notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) appropriate to such a secondary service connection claim.  Such development by the originating agency must be performed before the Board may consider the issues on appeal.

As noted above, the Veteran also contends that his cervical spine disability and low back disability are related to an in-service incident in which he fell off of a truck.

Service treatment records show that the Veteran complained of neck pain in January 1980 and low back pain in April 1980.  

Post-service medical records show VA MRI results of mild degenerative changes in 1990.  The Board notes that the record is replete with VA treatment records for complaints of and diagnoses of chronic neck pain and low back pain.  

In addition, the Veteran testified as to continuing problems with his neck and back since service. 

Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed cervical disability and low back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Board notes that the Veteran testified that he is currently receiving VA treatment for his claimed disabilities.  The Board notes that the most recent VA treatment records in the claims file are from December 2013; as such, any additional VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran informing him as to how to substantiate the issues of entitlement to service connection for cervical spine disability and low back disability as secondary to the service-connected right shoulder disability.

2.  Obtain any additional VA treatment records dating from December 2013.  If there are no such records, this should be documented for the record.  

3.  Then, the Veteran should be afforded VA examinations by examiner(s) with appropriate expertise to ascertain the nature and etiology of his claimed cervical spine disability and low back disability.  The claims folder must be made available to and reviewed by the examiner(s).  

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based upon the results of the examinations and review of the claims folder, the examiner(s) should provide opinions as follows:

(1) whether it is at least as likely as not (a 50 percent or better probability) that any cervical spine disability or low back disability present during the pendency of this appeal began during or is related to active service;   

(2)  whether it is at least as likely as not (a 50 percent or better probability) that any cervical spine disability or low back disability present during the pendency of this appeal is due to or caused by the Veteran's service-connected right shoulder chronic bursitis; and

(3)  whether it is at least as likely as not (a 50 percent or better probability) that any cervical spine disability or low back disability present during the pendency of this appeal is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected right shoulder chronic bursitis.

The rationale for the opinions must also be provided.

4.  Ensure the examination report is adequate and that all other development has been properly completed.   After undertaking any additional development warranted, readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


